DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the strain gauge force sensing system that measures individual force vectors in the horizontal, vertical, and transverse planes as claimed in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not discuss the strain gauge force sensing system that measures individual force vectors in the horizontal, vertical, and transverse planes as claimed in claim 1. No new matter may be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8, 9, 13, and 15-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The strain gauge force sensing system that measures individual force vectors in the horizontal, vertical, and transverse planes as claimed in amended claim 1 does not have support in the originally filed specification or drawings. The remaining claims are rejected for depending from a rejected parent claim.

Claims 1-5, 8, 9, 13, and 15-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In the instant case, in claim 1, the strain gauge force sensing system that measures individual force vectors in the horizontal, vertical, and transverse planes has not been described in the specification at all. Additionally, it is unclear how it is possible for a strain gauge based system to measure the claimed individual vectors when arranged as claimed. Since, as best understood, applicant intends for a tether to be “the connection between the athlete and the sled,” the language “a force sensing device located in the connection between the athlete and the sled” is intended to mean the force sensing device is located in the tether itself. Applicant has support for vector calculation using a tension sensor and an angle sensor on the sled, but that is an entirely different method of measurement compared to the claimed direct measurement of individual force vectors in multiple planes from within a tether. The remaining claims are rejected for depending from a rejected parent claim. No art rejections have been applied to claims 1-5, 8, 9, 13, and 15-17 because of the enablement rejection. Art may be applied if the above claims are amended to overcome the enablement rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8, 9, 13, and 15-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if applicant is positively reciting the harness, sled, and tether. These elements are recited in the preamble of claim 1 and not included as part of the assessment system; the claims later refer to these elements as part of the system. Clarification is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8, 9, 13, and 15-21, 23, 28, and 30-33 rejected under 35 U.S.C. 101. 

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-5, 8, 9, 13, and 15-21, 23, 28, and 30-31 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In each independent claim, applicant has positively recited the human user. 

Claim 1 – “a weighted resistance towing sled to which an athlete is connected,” “a force sensing device located in the connection between the athlete and the sled” and “the force sensing device measuring the force exerted on the sled by the athlete.” Applicant should claim these recitations functionally, e.g. “a weighted resistance towing sled configured to be connected to an athlete”. 

Claim 18 – “the tether connecting the athlete and the sled” should read “the tether configured to connect the athlete to the sled.” “the force sensing device having a load cell to measure the force exerted on the sled by the athlete” should be corrected similarly. 

The remaining claims are rejected for depending from a rejected parent claim. 

Claims 32 and 33 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Both claim(s) recite(s) a list of steps regarding the manipulation of data. No corresponding structure has been positively claimed. This judicial exception is not integrated into a practical application because the claimed manipulation of data amounts to mere mental processes performable by a human. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-21, 23, 28, 30-32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Potter (US 2018/0272174).

Potter teaches regarding claim:

18.  An apparatus for evaluating athletes comprising: a weighted resistance towing sled (sled 8, FIG 1); a force sensing device attached to the weighted resistance towing sled (Several sensors 102A-D as discussed in [0087], including pressure and torque sensors that are types of force sensors), the force sensing device further having an attachment to which a first tether can be attached (tether 71; see FIG 5), the tether connecting the athlete and the sled (FIG 5), the force sensing device having a load cell to measure the force exerted on the sled by the athlete (broadly, a load cell is just a sensor that detects force – see torque and pressure sensors as discussed above); a second sensing device mounted on the sled, the second sensing device having at least one accelerometer (set of sensors attached to the sled discussed in [0059]; sensor types discussed in [0087] – additional pressure or torque sensors would include accelerometers of some sort in order to properly measure force); and a communication device for communicating data from the sensing devices (data transmission per [0084]), wherein the second sensing device provides data for the calculation of at least linear velocity, linear acceleration and linear distance travelled (data provided from motion sensors, positioning locator, position sensor, and the camera can be used to calculate the above).

19.  The apparatus of claim 18 wherein the weighted resistance towing sled, includes a rotating hinge joint (tether and pulley joint of FIG 4) and wherein the force sensing device is attached to the weighted resistance towing sled via the rotating hinge joint (at least indirectly per FIG 5).

20.  The apparatus of claim 18 including a second force sensing device with the weighted resistance towing sled, the second force sensing device further having an attachment to which a second tether can be attached, the first and second tethers connecting the athlete and the sled (see FIG 5 with multiple tethers 71 and sensors 102).

21.  The apparatus of claim 18 wherein the load cell is selected from the group consisting of a 1 D load cell and a 2D load cell (load sensor of 102A-D is at least 1D in order to sense force at all).

23.  The apparatus of claim 18 wherein the force sensing device further has at least one accelerometer (as discussed above, this is required in order to sense force).

28.  The apparatus of claim 18 wherein the second force sensing device further provides data for the calculation of the force for left and right steps and the ratio between left and right steps (by providing measurements from individual sensors 102A-D).

30.  A system for evaluating athletes comprising: the apparatus of claim 18; and software executable on an electronic computing device for receiving the data and computing at least linear velocity, linear acceleration and linear distance travelled (either directly obtained from the sensor data as discussed above or calculatable by the processor – see [0084] and [0086]).

31. A system for evaluating athletes comprising: the apparatus of claim 18; and software executable on an electronic computing device for receiving the data and computing at least linear velocity, linear acceleration, linear distance travelled, the force for left and right steps and the ratio between left and right steps (either directly obtained from the sensor data as discussed above or calculatable by the processor – see [0084] and [0086]).

32.  A method of calculating at least linear velocity, linear acceleration, linear distance travelled of a weighted resistance towing sled having a force sensing device including at least one accelerometer: receiving the accelerometer data; filtering the data to remove noise; identifying the start of movement; and calculating linear velocity, linear acceleration, and linear distance travelled from the accelerometer data (see sensor data and computation as discussed above, sensor data is filtered sufficiently such that it is usable to make accurate calculations; [0086-0087]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/               Primary Examiner, Art Unit 3784